                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

JOHN D. CARSON, SR.,             )
                                 )
     Plaintiff,                  )
                                 )
v.                               )            CV417-237
                                 )
MONSANTO COMPANY,                )
                                 )
     Defendant.                  )

                                ORDER

     Before the Court is plaintiff’s Motion for Extension of Time to

Complete Discovery or a Motion to Stay. Doc. 29. Plaintiff seeks an

extension of time to disclose his experts so that plaintiff can review

additional discovery which has not yet been produced by third-parties.

Id. Defendant does not object, but requests that the Court institute firm

deadlines to avoid further delay. Doc. 30 at 2. Accordingly, the Court

GRANTS IN PART plaintiff’s motion. Plaintiff shall have 90 days from

the date of this Order to serve expert witness reports.        All other

deadlines are likewise extended by 90 days.

     SO ORDERED, this 29th day
                             y of August,
                                    g , 2019.

                                 _____________________________
                                 __
                                  ______
                                       ________
                                              ____
                                                 _______
                                                       __
                                 CHRISTOPH
                                         HER L. RAY
                                  HRISTOPHER
                                        PH
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
